Ar;sniv 11. TExas
                      May 12, 1965


Col. Laurence T. Ayres
Executive Assistant
Emer ency Resourses Planning Committee
Box &087North Austin Station
Austin, Texas 78751
                                 Opinion No. C-440
                                 Re:   Authority to pay travel
                                       expenses incurred by members
                                       of the Emergency Resources
                                       Planning Committee Task
Dear Sir:                              Groups
          We are in receipt of your letter of recent date
requesting an opinion on the question hereinabove stated.
            We quote the following from your letter:
         “On December 1, 1964, the Governor of the
    State of Texas, represented by Colonel Homer
    Garrison, Jr., State Coordinator, Office of
    Defense and Disaster Relief, entered into a
    contract with the United States of America,
    through the Office of Emergency Planning,
    wherein it was agreed that the State shall
    prepare, test and submit an Emergency Resource
    Management Plan in return for a monetary
    consideration not to exceed $46,975. The
    estimate used to determine the amount of
    money necessary to complete the project
    included $14,000 for travel purposes, of
    which $9,000 was scheduled for communlca-
    tions and task group travel. This amount
    was considered sufficient to defray travel
    costs incurred by members of the Emergency
    Resources Planning Committee Task Groups,
    most of whom are private citizens of the
    State.
          "This office is informed that the laws
     of the State of Texas preclude reimbursement
     of travel expenses of private citizens
                             -2089-
Col. Laurence T. Ayres, page 2 (C-440)
                          .

     traveling on State business."
          Sections 2 and 3 of Article 6889-4,   Civil Protection
Act, provide:
          "Sec. 2. The Governor shall provide for the
     organization and coordination of a program oft
     civil defense and disaster relief adequate to
     protect life and property in this State in case
     of natural disaster, enemy action, or the threat
     thereof.
          "He may establish by executive proclamation
     a State Defense and Disaster Relief Council,
     consisting of the representatives of such State
     agencies, departments, and institutions of the
     State whose legal functions relate to important
     phases of this activity and representatives of
     public or quasi-public relief organizations,
     and who may be designated by the Governor.
          “Sec. 3.  The Governor, or upon his
     designation, the State Defense and Disaster
     Relief Council, may issue, within the limits
     of constitutional power, such directives and
     executive orders as may be necessary to effec-
     tuate the purpose of this Act, which directives
     shall be filed in the office of the Secretary
     of State and shall receive widespread publicity
     and notice unless such notice will be of aid
     and comfort to the enemy."
          Section 5 of Article 6889-4,   provides in part:
          "Whenever the Federal Government or any
     other public or private agency or individual may
     offer to the State, . . . funds as gifts, grants,
     . . . for purposes of civil defense and/or
     disaster relief, the State, acting through the
     Governor, . . . may accept such offer in behalf
     of the State, . . .Where any gift, grant, or
     loan is accepted by the State, the Governor or,
     upon his designation, . . . the State Co-ordinator
     of Civil Defense and Disaster Relief, or such
     other officer or agency as the Governor may
     designate, shall have authority to dispense the
           grant,     . directly to accomplish the
     purposes for which it was made, s . .A11 such
     funds received by the State shall be placed in
Cal. Laurence T. Ayres, page 3 (C-440)


     the State Treasury in a special fund or
     funds and shall be disbursed by warrants
     issued by the Comptroller of Public Accounts
     upon order of the Governor or his designated
     agent, . . .' As amended Acts 1953, 53rd
     Leg., p. 641, ch. 247, § 1; Acts 1953, 53rd
     Leg., p. 965, ch. 408, § 1.
          Under date of January 17, 1963, Governor John Connally
issued Executive Order No. 1 which is quoted as follows:
             "EXECUTIVE ORDER NUMBER ONE
      Division of Defense and Disaster Relief
         Designation of State Coordinator
         1. Pursuant to the authority vested in
    me by the Texas Civil Protection Act of 1951
    (Acts 1951, 52nd Leg., Ch. 311, as amended),
    I hereby designate the Director of Public
    Safety as State Coordinator of Civil Defense
    and Disaster Relief and Chairman of the State
    Defense and Disaster Relief Council, In
    these capacities said Director shall serve
    as my designated agent in the administration
    and supervision of the State Civil Defense
    and Disaster Relief Program in accordance
    with the Act to exercise the powers granted
    to the Governor therein.
         2. The State Civil Defense and Disaster
    Relief Council is hereby authorized to issue
    such directives and executive orders as may
    be necessary to effectuate the purpose of
    the Civil Protection Act and is further
    authorized and empowered to exercise the
    specific powers enumerated in the Act.
    All existing compacts, agreements, organiza-
    tions, plans, operations, directives and
    ,executiveol‘dersnot in conflict herewith
    are continued in full force and effect."
          Under date of December 1, 1964, the United States of
America, acting through the Office of Emergency Planning,
entered into a contract with the State of Texas, acting by
and through Colonel Homer P. Garrison, State Coordinator,
Office of Defense and Disaster Relief, same being Contract
No. OEP-SLP-64-g. Under Article II of said contract, the
same provides:
                           -2091-
                                                                  .F   .,_




Col. Laurence T. Ayres, page 4 (C-440)


          “1 .   Consideration.
              The Government agrees to pay the State
    of Texas as complete compensation for all work
    and services under this contract allowable and
    reimbursable costs not to exceed the amount of
    $46,975.  Allowable and reimbursable costs shall
    be determined in accordance with General Pro-
    vision 2, COSTS, of Appendix A.
          "2 . Firm Budget.
               The firm budget for this program is
     as follows:
                                  Phase I   Phase II    Total
         Salaries
         Trave1                   $y&
                                    3       $;:,,;'oz   q;;;
                                                           ,
         CZ&n?~ations
             ti                      200
                                      00      2
                                              1:77;0
                                                   0      ZZ256
                                                            006


                   Total          $9,950    $37,025     $46,975

          This firm budget represents the total funds
     authorized to be expended by the State under this
     contract. Within the total established budget,
     the State may increase or decrease, in an amount
     not to exceed 15 percent, any of the line items
     contained in the firm budget without the express
     approval of the Office of Emergency Planning.
          “3 .   Advance of F'unds.
               An advance in the amount of $9,400 shall
     be provided to the State for purposes of establishing
     a working fund for use under this program. By
     executing this contract and accepting the advance,
     it is understood and agreed that the State shall
     handle the funds in accordance with subparagraphs b.
     (119 (21, and (3) of General Provision 3, ADVANCES,
     of Appendix A.
          "4.    Method of Payment.
               The State shall submit vouchers monthly in
     accordance with the procedures prescribed in General
     Provision 4, METHOD OF REIMBURSEMENT, of Appendix A."

                              -2092-
Col. Laurence T. Ayres, page 5 (C-440)


                         "Appen,dixA
          "1 . GENERAL.
               The reimbursable costs of the project
     shall not exceed the actual costs nor the amount
     stipulated in Article II of the contract.
          "2.   COSTS.
                a.   Allowable Costs.
                   OEP shall reimburse the State for
    reasonable costs actually expended for salaries,
    travel,,and printing necessary  to the performance
    of the work required under the terms of this
    contract. (See limitations, OEP Regulation
    1714.5).  Proof of such expenditures must be
    ~adequately documented.
              The following are allowable costs
    when related to the contract:


              “(3)  Travel expenses in accordance
    with regulations of the State; where no State
    travel regulations exist, travel expenses shall
    be in accordance with Standardized Government
    Travel Regulations.
                    (a) Travel of project staff,
    including unpaid personnel such as committee
    members or consultants utilized in the performance
    of the contract, when approved by the Emergency
    Planning Director.
                     (b) Travel outside of the
     State, when approved by the OEP Regional
     Director." (Emphasis added)
          Homer P. Garrison, Jr., is shown to be the Emergency
Planning Director of the State of Texas, as set out in directory
issued from the Executive Office of the President.
          Section 26 of Article V, House Bill 190.86, Acts
58th Leg., Regular Session, 1963, (Biennial Appropriation Bill),
provides in part:

                              -2093-
                                                                ..




Col. Laurence T. Ayres, page 6 (C-440)


            “sec. 26. FEDERAL CONTRACTS AND AGREEMFNTS.
      None of the Federal funds appropriated for use by
      the terms of this Act may be expended pursuant to
      a contract or agreement with the Federal Government
      unless end until the appropriate State agency has
      filed a copy of such contract or agreement with the
      Secretary of State for recording. . . .'
We are advised that such contract has been filed with the
Secretary of State.
          In view of the provisions of Section 5 of Article
6889-4, Revised Civil Statutes of Texas, and the contract
allowing travel expenses to be paid to: Travel of Project
Staff, including unpaid personnel such as committee members,
we are of the opinion that such travel expense can be paid,
when such travel expenses have been approved by the Emergency
Planning Director, from any sums available for such travel
expenses, which have been received by the State of Texas, by
virtue of the contract herein mentioned.
                       SUMMARY
           Pursuant to Article 6889-4, travel expenses
      incurred by members of the Emergency Planning
      Committee Task Groups, can be paid, when such
      travel expenses have been approved by the
      Emergency Planning Director, from any sums
      available for such travel expenses, which
      have been received by the State of Texas,
      by virtue of the contract herein mentioned,
      on warrants issued by the Comptroller of
      Public Accounts.
                              Yours very truly,
                              WAGGONER CARR
                              Attorqqy General


                              BY
                                   Assistant

JRB:sj




                             -2094-
,   ..   .-




              Col. Laurence T. Ayres, page 7 (C-440)


              APPROVED:
              OPINION COMMITTEE
              W. V. Geppert, Chairman
              John Reeves
              Roy Johnson
              Frank Booth
              Kerns Taylor
              APPROVED FOR THE ATTORNEY GENERAL
              BY: Stanton Stone




                                         -2095-